Case: 19-30088   Doc# 1469   Filed: 04/16/19   Entered: 04/16/19 12:35:04   Page 1 of
                                          8
Case: 19-30088   Doc# 1469   Filed: 04/16/19   Entered: 04/16/19 12:35:04   Page 2 of
                                          8
Case: 19-30088   Doc# 1469   Filed: 04/16/19   Entered: 04/16/19 12:35:04   Page 3 of
                                          8
Case: 19-30088   Doc# 1469   Filed: 04/16/19   Entered: 04/16/19 12:35:04   Page 4 of
                                          8
Case: 19-30088   Doc# 1469   Filed: 04/16/19   Entered: 04/16/19 12:35:04   Page 5 of
                                          8
Case: 19-30088   Doc# 1469   Filed: 04/16/19   Entered: 04/16/19 12:35:04   Page 6 of
                                          8
Case: 19-30088   Doc# 1469   Filed: 04/16/19   Entered: 04/16/19 12:35:04   Page 7 of
                                          8
Case: 19-30088   Doc# 1469   Filed: 04/16/19   Entered: 04/16/19 12:35:04   Page 8 of
                                          8
